Exhibit 10.3
FIRST AMENDMENT TO CREDIT AGREEMENT (2006)
This First Amendment to Credit Agreement (2006) (this “Amendment”) is executed
as of January 18, 2006, by and among CAMDEN PROPERTY TRUST, a Texas real estate
investment trust (“Borrower”), BANK OF AMERICA, N.A., a national banking
association (“Administrative Agent”), as administrative agent for itself and
such other entities from time to time designated as “Lenders” under the Credit
Agreement (herein defined) (“Lenders”), and such LENDERS.
W I T N E S S E T H:
WHEREAS, Borrower, Administrative Agent, JPMorgan Chase Bank, N.A., as
syndication agent, Wachovia Bank, N.A. and Wells Fargo Bank, as documentation
agents, and certain other agents and Lenders entered into that certain Amended
and Restated Credit Agreement, dated as of January 14, 2005, pursuant to which
Lenders agreed to make the Credit Facility (as therein defined) available to
Borrower (as heretofore or hereafter amended, the “Credit Agreement”) (each
capitalized term used herein, but not otherwise defined shall have the same
meaning given to it in the Credit Agreement); and
WHEREAS, Borrower has requested an amendment to certain covenants and
definitions in, and other terms of, the Credit Agreement and the parties desire
to evidence such amendment and changes in the Lender group.
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, Borrower,
Administrative Agent and Lenders, hereby covenant and agree as follows:
ARTICLE I
AMENDMENTS
Section 1.01. Amendments to Section 1.1. The following definitions are hereby
amended or added as set forth below:
(a) Co-Agent. Co-Agent shall mean Bank of China, New York Branch; Comerica Bank;
The Bank of Tokyo-Mitsubishi UFJ, Ltd, New York Branch, successor by merger to
UFJ Bank Limited; and The Bank of Nova Scotia; each in its capacity as co-agent
for the Lenders hereunder.
(b) Documentation Agent. Documentation Agent shall mean Wachovia Bank, National
Association; Wells Fargo Bank, N.A.; and SunTrust Bank; each in its capacity as
a documentation agent to the Lenders hereunder, or any successor documentation
agent pursuant to Section 10.12 or Section 10.13.
(c) Existing Letters of Credit. Existing Letters of Credit shall mean the
letters of credit outstanding under the Credit Facility and listed on the
replacement Schedule IV attached hereto.
(d) Fixed Charges. In the definition of Fixed Charges, the capital improvement
reserve shall be reduced from $250 to $200.
(e) Gross Asset Value. In the definition of Gross Asset Value, the second
designated clause (d) shall be corrected to be clause (e). In addition, the
following sentence shall be added at the end of such definition:
FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

 



--------------------------------------------------------------------------------



 



“In addition, and notwithstanding anything to the contrary set forth in this
definition, the value of all assets acquired in any Major Portfolio Acquisition
after January 1, 2005, shall be the aggregate undepreciated book value thereof,
as determined in accordance with GAAP.”
(f) Gross Asset Value of Unencumbered Properties. The definition of Gross Asset
Value of Unencumbered Properties shall be deleted in its entirety.
(g) Guarantor Subsidiaries. The definition of Guarantor Subsidiaries shall be
amended in its entirety as follows: Guarantor Subsidiaries means Camden USA,
Camden Operating L.P., Camden Realty, Inc., Camden Summit Partnership L.P. and
each Consolidated Subsidiary of Borrower that becomes a Guarantor Subsidiary
after the date hereof pursuant to Section 5.3 or otherwise, and their respective
successors and assigns.
(h) Initial Unencumbered Properties. The definition of Initial Unencumbered
Properties shall be deleted in its entirety.
(i) Major Portfolio Acquisition means the Summit Acquisition and any other
Portfolio Acquisition which has a cost basis equal to $500,000,000 or greater.
(j) Managing Agent. Managing Agent shall mean AmSouth Bank; Citicorp North
America, Inc.; Commerzbank AG, New York and Grand Cayman Branches; Deutsche Bank
Trust Company Americas; PNC Bank, National Association; ING Real Estate Finance
(USA) LLC; and U.S. Bank National Association; each in its capacity as managing
agent for the Lenders hereunder.
(k) Non-Recourse Indebtedness. The definition of Non-Recourse Indebtedness shall
be deleted in its entirety.
(l) Pool. The definition of Pool shall be deleted in its entirety.
(m) Pool Violation. The definition of Pool Violation shall be deleted in its
entirety.
(n) Required Lenders. In the definition of Required Lenders, both references to
66 2/3% shall be amended to be 51%.
(o) Secured Recourse Debt. The definition of Secured Recourse Debt shall be
deleted in its entirety.
(p) Termination Date. The definition of Termination Date shall be amended in its
entirety as follows: Termination Date means January 14, 2010, as the same may be
extended from time to time in accordance with this Agreement.”
(q) Unencumbered Adjusted NOI. In the definition of Unencumbered Adjusted NOI,
the phrase “in the Pool” shall be deleted and the Capital Improvement reserve
shall be reduced from $250 to $200.
Section 1.02. Amendments to Section 2.4.
(a) Section 2.4(e) is hereby amended to change the Letter of Credit Fee from the
then LIBOR Margin to (i) the then LIBOR Margin less (ii) .10%. In addition, the
reference in Section 2.4(e) to “daily average of such issued and undrawn Letters
of Credit” shall be deleted in its entirety and replaced with “daily amount
available to be drawn on such issued and undrawn Letters of Credit.”
(b) Section 2.4(f) is hereby amended to change clause (ii) therein from $1,500
to $1,000.
FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 2



--------------------------------------------------------------------------------



 



Section 1.03. Amendment to Section 2.6. Section 2.6(a) is hereby amended to
change clause (i) therein from Fifty Million Dollars ($50,000,000) to Sixty
Million Dollars ($60,000,000).
Section 1.04. Amendment to Section 2.7. Section 2.7(a) is hereby amended to
change “second” to “first” in clause (vi) thereof.
Section 1.05. Amendment to Section 3.4. Section 3.4 is hereby amended to change
the date referred to therein to February 10, 2006.
Section 1.06. Amendment to Section 3.15. The opening paragraph of Section 3.15
is hereby amended to change January 14, 2008 to January 14, 2010.
Section 1.07. Amendment to Section 5.1. Section 5.1 is hereby amended in its
entirety to read as follows:
Unencumbered Interest Ratio, Ground Leased Qualifying Properties and
Partially-Owned Qualifying Properties. As of any date during the term of this
Agreement, and until all of the Obligations have been paid in full and the
Lenders have no commitment to lend hereunder, (a) the ratio of (i) Unencumbered
Adjusted NOI for the immediately preceding fiscal quarter, and then annualized,
to (ii) that portion of Consolidated Interest Expense attributable solely to
Total Unsecured Debt for the immediately preceding calendar quarter, and then
annualized, shall not at any time be less than or equal to 2.00 to 1.00, (b) the
Unencumbered Adjusted NOI generated by Ground Leased Qualifying Properties shall
not represent more than ten percent (10%) of the total Unencumbered Adjusted
NOI, and (c) the Unencumbered Adjusted NOI generated by the Partially-Owned
Qualifying Properties shall not represent more than ten percent (10%) of the
total Unencumbered Adjusted NOI.
Section 1.08. Amendment to Section 5.2. Section 5.2 is hereby amended to delete
clause (a) in its entirety.
Section 1.09. Amendment to Section 5.3. Section 5.3 is hereby amended to add
Camden Summit Partnership, L.P. after Camden Realty, Inc in the first sentence
thereof and to delete in its entirety the second sentence and to replace it with
the following:
Borrower will promptly notify Administrative Agent of the formation of any
material new Consolidated Subsidiary and all assets owned or to be owned by such
Consolidated Subsidiary (and, in any event, will disclose with the quarterly
financial information provided to Administrative Agent, all Consolidated
Subsidiaries formed during the fiscal quarter then ending) and shall cause each
such Consolidated Subsidiary, as soon as practically possible, to execute and
deliver to Administrative Agent for the benefit of Lenders a Guaranty Agreement
(substantially in the form of Exhibit F) and a Contribution Agreement in the
form of Exhibit G (or supplement thereto).
Section 1.10. Amendments to Section 6.9. Section 6.9 is hereby amended to delete
clause (b) in its entirety and replace it with the following: “Borrower or one
of its Consolidated Subsidiaries owns full legal and equitable title, in fee
simple absolute (except with respect to the Ground-Leased Qualified Properties,
and to the extent defects are being contested or otherwise corrected by actions
taken by Borrower in good faith), all Real Estate.”
FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 3



--------------------------------------------------------------------------------



 



Section 1.11. Amendment to Section 6.11. Section 6.11 is hereby amended to end
such section with the term “Material Adverse Effect” and to delete therefrom,
“and, if related to any Unencumbered Properties, would not cause a Pool
Violation.”
Section 1.12. Amendments to Section 6.12. Section 6.12 is hereby amended to
delete therefrom the following phrases: (a) “and, if such violation is related
to any Unencumbered Properties, would not cause a Pool Violation,” (b) “and, if
such failure is related to any Unencumbered Properties, would not cause a Pool
Violation,” (c) “and, if such non-compliance is related to any Unencumbered
Properties, would not cause a Pool Violation,” (d) “and would not, if such
non-compliance is related to any Unencumbered Property, cause a Pool Violation,”
and (e) “or, if such nonconforming use is related to any Unencumbered Property,
would not cause a Pool Violation.”
Section 1.13. Amendment to Section 6.13. Section 6.13 is hereby amended to
delete the phrase, “and, if such failure is related to any Unencumbered
Properties, would not cause a Pool Violation,” from the end thereof.
Section 1.14. Amendment to Section 6.15. Section 6.15 is hereby amended to
delete therefrom the phrases: “and, if such contamination affects any
Unencumbered Properties, would not cause a Pool Violation,” and “or, if related
to any Unencumbered Properties, could result in a Pool Violation.”
Section 1.15. Amendment to Section 7.1(f). Section 7.1(f) is hereby amended to
replace “Pool Violation” with “Material Adverse Effect.”
Section 1.16. Amendment to Section 7.5. Section 7.5 is hereby amended to replace
“Pool Violation” with “Material Adverse Effect” wherever it appears therein.
Section 1.17. Amendment to Section 8.1. Section 8.1 is hereby amended to delete
clause (a) in its entirety and replace it with the following “(a) $1.8 billion.”
Section 1.18. Amendment to Section 8.2. Section 8.2 is hereby amended to delete
clauses (a), (c) and (d) in their entirety, and to replace clause (a) therein as
follows:
(a) The ratio of (i) Total Consolidated Debt to (ii) Gross Asset Value, shall
not at any time be greater than 0.60 to 1.0. Notwithstanding the foregoing,
during the two consecutive quarters following the quarter in which a Major
Portfolio Acquisition is consummated, the ratio of (x) Total Consolidated Debt
to (y) Gross Asset Value shall not at any time be greater than .65 to 1.0, after
giving effect to such Major Portfolio Acquisition; provided that the foregoing
increase in the ratio shall be permitted for only two Major Portfolio
Acquisitions.
Section 1.19. Deletion of Section 8.3. Section 8.3 is hereby deleted in its
entirety.
Section 1.20. Amendment to Section 8.4. Section 8.4 is hereby amended to change
the required ratio therein from 1.75 to 1.00 to 1.50 to 1.00.
FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 4



--------------------------------------------------------------------------------



 



Section 1.21. Amendment of Section 8.11. Section 8.11 is hereby amended to read
in its entirety as follows:
Section 8.11. Limitation on Distributions. Borrower shall not, directly or
indirectly, after the occurrence and during the continuance of a Default,
declare or pay any Distribution with respect to any class of stock of Borrower,
unless (a) immediately after giving effect to such proposed Distribution, the
aggregate of all Distributions made during any Fiscal Year would not exceed
ninety-five percent (95%) of Funds from Operations for Borrower and its
Consolidated Subsidiaries attributable to such period or (b) necessary (but only
to the extent necessary) to comply with Section 7.2 with respect to Borrower’s
qualification as a real estate investment trust, or solely as a result of a
conversion of convertible debentures.
Section 1.22. Amendment to Section 8.12. Section 8.12 is hereby amended to read
in its entirety as follows:
Section 8.12. Investments. Borrower shall not, and shall not permit any of its
Consolidated Subsidiaries to, make any Investments, other than (a) direct
Investments of Borrower and its Consolidated Subsidiaries in completed
multi-family Real Estate and (b) Investments in land, Development Properties,
non-multi-family holdings, stock holdings, mortgages, notes and accounts
receivables, joint ventures, partnerships and unconsolidated affiliates, which
Investments described in the foregoing clause (b), however, in the aggregate
shall not have a value which exceeds thirty percent (30%) of Gross Asset Value
at any time. The value of the Investments for the purpose of clause (b) of this
section shall be the aggregate undepreciated book value thereof, as determined
in accordance with GAAP (which shall be at the lower of cost or market).
Once the aggregate of all Investments by Borrower and its Consolidated
Subsidiaries in joint ventures, partnerships and unconsolidated Affiliates
(other than as a guarantor) exceeds the lesser of two and one-half percent
(2.5%) of Gross Asset Value or One Hundred Fifty Million and No/100 Dollars
($150,000,000.00), then all such Investments shall be treated on a pro rata
basis such that Borrower shall be credited with a pro rata share of income and
investment and will be charged with a pro rata share of the applicable expense
and liability, with respect to such Investments, as if such Investments were
reflected on a consolidated basis. The pro rata treatment of such Investments
shall continue only so long as the aggregate amount of such Investments is
greater than the lesser of two and one-half percent (2.5%) of Gross Asset Value
or One Hundred Fifty Million and No/100 Dollars ($150,000,000.00).
Section 1.23. Amendment to Section 9.1(k). Section 9.1(k) is hereby amended to
change $5,000,000 as used therein to $35,000,000.
Section 1.24. Amendment to Section 9.4. Section 9.4 is hereby amended to add the
parenthetical “(and each of their Affiliates)” after the word “Lender” where it
first appears in clause (a) thereof, and “(and each of its Affiliates)” after
the word “Lender” wherever it otherwise appears in clause (a) thereof, and after
the word “Lender” when it first appears in clauses (b) and (c) thereof.
Section 1.25. Amendment to Section 9.9. The reference to Article X therein is
amended to refer to Article 10.
FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 5



--------------------------------------------------------------------------------



 



Section 1.26. Amendment to Section 11.4. Section 11.4 is hereby amended to add
“employees” after the word “officers” wherever it appears therein.
Section 1.27. Revised Schedule I. To reflect the various assignments of the
Commitments which are to take effect as of the date hereof, Schedule I to the
Agreement is replaced in its entirety with the Schedule I attached hereto.
Section 1.28. Revised Schedule II. Schedule II to the Agreement is replaced in
its entirety with the Schedule II attached hereto.
Section 1.29. Revised Schedule III. Schedule III to the Agreement is replaced in
its entirety with the Schedule III attached hereto.
Section 1.30. Revised Schedule IV. Schedule IV to the Agreement is hereby
amended to reflect the Existing Letters of Credit in existence on the date
hereof by replacing it with the Schedule IV attached hereto.
Section 1.31. Amendment to Exhibit B. Exhibit B to the Agreement is hereby
amended to change the second parenthetical therein to be “(as modified and
amended from time to time, the “Credit Agreement”).”
Section 1.32. Amendment to Exhibit C. Exhibit C to the Agreement is hereby
amended in its entirety and replaced with the Exhibit C attached hereto.
Section 1.33. Additions and Increases of Commitments. Borrower acknowledges and
agrees that as of the date hereof, (i) the Commitment of Eurohypo AG, New York
Branch, Bank of Ireland, E. Sun Commercial Bank, Ltd., Los Angeles Branch, and
Mellon Bank, N.A. (the “Exiting Lenders”) are being terminated, (ii) the
Commitments of SunTrust Bank, AmSouth Bank, U.S. Bank National Association,
Comerica Bank and The Bank of Tokyo-Mitsubishi UFJ, Ltd, New York Branch,
successor by merger to UFJ Bank Limited (the “Increasing Lenders”) are increased
to be as set forth in Schedule I attached hereto, and (iii) ING Real Estate
Finance (USA) LLC and The Bank of Nova Scotia (the “New Lenders”) are being
added as Lenders with the Commitments as set forth in Schedule I attached
hereto. Borrower agrees to execute and deliver to each Lender (including,
without limitation, the Increasing and New Lenders) at the closing of this
Amendment amended and restated Notes to evidence the Commitment of each such
Lender as of the date hereof. The Increasing and New Lenders shall deliver to
Administrative Agent such amounts as are determined by Administrative Agent
(based on their respective Commitments) to be necessary to pay in full the
outstanding principal balance of the Credit Facility owed to the Exiting Lenders
as of the date hereof. Borrower agrees to deliver to Administrative Agent any
other amounts as determined by Administrative Agent, including, without
limitation, accrued but unpaid interest, necessary to pay the Exiting Lenders in
full for all amounts owed to them under the Credit Facility other than the
principal amount owed to such Exiting Lenders.
Section 1.34. Representations and Warranties. Borrower hereby represents and
warrants to Administrative Agent and Lenders that (a) except as disclosed on
Schedule V attached hereto, all representations and warranties made by Borrower
in the Credit Agreement as of the date thereof are true and correct as of the
date hereof, as if such representations and warranties were recited herein in
their entirety and (b) Borrower is not in default of any covenant or agreement
contained in the Credit Agreement.
FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 6



--------------------------------------------------------------------------------



 



ARTICLE II
MISCELLANEOUS
Section 2.01. Continuing Effect. Except as modified and amended hereby, the
Credit Agreement and other Loan Documents are and shall remain in full force and
effect in accordance with their terms.
Section 2.02. Fees; Payment of Expenses. Borrower agrees to pay to
Administrative Agent (a) the reasonable attorneys’ fees and expenses of
Administrative Agent’s counsel and other reasonable expenses incurred by
Administrative Agent in connection with this Amendment, and (b) for the account
of the applicable party, the fees set forth in various letters executed by
Borrower in favor of each Lender on the date hereof.
Section 2.03. Binding Agreement. This Amendment shall be binding upon, and shall
inure to the benefit of, the parties’ respective representatives, successors and
assigns.
Section 2.04. Nonwaiver of Events of Default. Neither this Amendment nor any
other document executed in connection herewith constitutes or shall be deemed
(a) a waiver of, or consent by Administrative Agent or any Lender to, any
default or event of default which may exist or hereafter occur under any of the
Loan Documents, (b) a waiver by Administrative Agent or any Lender of any of
Borrower’s or Guarantor Subsidiaries’ obligations under the Loan Documents, or
(c) a waiver by Administrative Agent or any Lender of any rights, offsets,
claims, or other causes of action that any Lender may have against Borrower or
any Guarantor Subsidiary.
Section 2.05. No Defenses. Borrower and each Guarantor Subsidiary, by its
execution of this Amendment, hereby declares that to its knowledge, it has no
set-offs, counterclaims, defenses or other causes of action against
Administrative Agent or any Lender arising out of the Credit Facility, any
documents mentioned herein or otherwise; and, to the extent any such known
setoffs, counterclaims, defenses or other causes of action may exist, such items
are hereby waived by Borrower and each Guarantor Subsidiary.
Section 2.06. Counterparts. This Amendment may be executed in several
counterparts, all of which are identical, each of which shall be deemed an
original, and all of which counterparts together shall constitute one and the
same instrument, it being understood and agreed that the signature pages may be
detached from one or more of such counterparts and combined with the signature
pages from any other counterpart in order that one or more fully executed
originals may be assembled.
Section 2.07. Choice of Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT FEDERAL
LAWS PREEMPT THE LAWS OF THE STATE OF TEXAS.
Section 2.08. Entire Agreement. This Amendment, together with the other Loan
Documents, contain the entire agreements between the parties relating to the
subject matter hereof and thereof. This Amendment and the other Loan Documents
may be amended, revised, waived, discharged, released or terminated only by a
written instrument or instruments, executed by the party against which
enforcement of the amendment, revision, waiver, discharge, release or
termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination which is not so documented shall not be effective as to
any party.
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER HEREIN CONTAINED AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 7



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY BLANK -
SEE SIGNATURES ON FOLLOWING PAGE]
FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.

              Borrower’s Tax ID No.: 76-6088377   BORROWER:    
 
                CAMDEN PROPERTY TRUST,
a Texas real estate investment trust    
 
           
 
  By:   /s/ Dennis M. Steen
 
Dennis M. Steen    
 
      Senior Vice President — Finance    
 
                ADMINISTRATIVE AGENT AND LENDER:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Steven P. Renwick    
 
           
 
      Steven P. Renwick    
 
      Senior Vice President    
 
                SYNDICATION AGENT AND LENDER:    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ Susan M. Tate    
 
           
 
      Susan M. Tate    
 
      Vice President    
 
                DOCUMENTATION AGENT AND LENDER:    
 
                SUNTRUST BANK    
 
           
 
  By:   Nancy B. Richards    
 
           
 
      Nancy B. Richards    
 
      Senior Vice President    
 
                DOCUMENTATION AGENT AND LENDER:    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   Cynthia A. Bean    
 
           
 
      Cynthia A. Bean    
 
      Vice President    

FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Signature Page



--------------------------------------------------------------------------------



 



                  DOCUMENTATION AGENT AND LENDER:    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:   Timothy P. Williamson    
 
           
 
      Timothy P. Williamson    
 
      Senior Vice President    
 
                MANAGING AGENT AND LENDER:    
 
                AMSOUTH BANK    
 
           
 
  By:   /s/ Robert Blair    
 
           
 
      Robert Blair    
 
      Vice President    
 
                MANAGING AGENT AND LENDER:    
 
                CITICORP NORTH AMERICA, INC.    
 
           
 
  By:   Jeanne M. Craig    
 
           
 
      Jeanne M. Craig    
 
      Vice President    
 
                MANAGING AGENT AND LENDER:    
 
                COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES    
 
           
 
  By:   Christian Betty    
 
           
 
      Christian Betty    
 
      Vice President    
 
           
 
  By:   James Brett    
 
           
 
      James Brett    
 
      Assistant Treasurer    
 
                MANAGING AGENT AND LENDER:    
 
                DEUTSCHE BANK TRUST COMPANY AMERICAS    
 
           
 
  By:   Stephen P. Lapham    
 
           
 
      Stephen P. Lapham    
 
      Managing Director    
 
           
 
  By:   Brenda Casey    
 
           
 
      Brenda Casey    
 
      Vice President    
 
                MANAGING AGENT AND LENDER:    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ James A. Colella    
 
           
 
      James A. Colella    
 
      Senior Vice President    

FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Signature Page



--------------------------------------------------------------------------------



 



            MANAGING AGENT AND LENDER:

ING REAL ESTATE FINANCE (USA) LLC
      By:   /s/ David M. Schwartz         David M. Schwartz        Senior
Director        MANAGING AGENT AND LENDER:

U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Christopher Rogers         Christopher Rogers        Vice
President        CO-AGENT AND LENDER:

BANK OF CHINA, NEW YORK BRANCH
      By:   /s/ Xiaojing Li         Xiaojing Li        First Deputy General
Manager        CO-AGENT AND LENDER:

COMERICA BANK
      By:   /s/ Leslie A. Vogel         Leslie A. Vogel        Vice President   
    CO-AGENT AND LENDER:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,
NEW YORK BRANCH, SUCCESSOR BY
MERGER TO UFJ BANK LIMITED
      By:   /s/ James A. Taylor         James A. Taylor        Vice President   

FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Signature Page



--------------------------------------------------------------------------------



 



            CO-AGENT AND LENDER:

THE BANK OF NOVA SCOTIA
      By:   /s/ Chris Osborn         Chris Osborn        Managing Director     
  CO-AGENT AND LENDER:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By:   /s/ Bill O’Daly         Bill O’Daly        Director        By:   /s/
Cassandra Droogan         Cassandra Droogan        Associate        LENDER:

CHANG HWA BANK, LOS ANGELES BRANCH
      By:   /s/ Wen-Che Chen         Wen-Che Chen        VP & General Manager   
    LENDER:

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH
      By:   /s/ Chih-Tiao Shih         Chih-Tiao Shih        SAVP & Deputy
General Manager   

FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Signature Page



--------------------------------------------------------------------------------



 



CONSENT
The undersigned Guarantor Subsidiaries consent to the amendment and partial
restatement of the Credit Agreement and acknowledge and agree that (a) their
Guaranty shall continue to, and does, guaranty the Credit Facility, and
(b) their Guaranty is in full force and effect.

            CAMDEN USA, INC., a Delaware corporation
      By:   /s/ Dennis M. Steen         Dennis M. Steen
Sr. Vice President and Chief Financial Officer   

                      CAMDEN OPERATING, L.P., a Delaware limited partnership    
 
                    By:   CPT-GP, INC., a Delaware corporation, General Partner
   
 
               
 
      By:   /s/ Dennis M. Steen
 
Dennis M. Steen
Sr. Vice President and Chief Financial Officer    

            CAMDEN REALTY, INC.,
a Delaware corporation
      By:   /s/ Dennis M. Steen         Dennis M. Steen        Sr. Vice
President and Chief Financial Officer   

                      CAMDEN SUMMIT PARTNERSHIP, L.P.,
a Delaware limited partnership    
 
                    By:   CAMDEN SUMMIT, INC., a Delaware corporation, General
Partner    
 
               
 
      By:   /s/ Dennis M. Steen
 
Dennis M. Steen
Sr. Vice President and Chief Financial Officer    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
AGENTS, LENDERS AND BORROWER

I.  
AGENTS, ARRANGER AND LENDERS

  A.  
ADMINISTRATIVE AGENT AND LENDER

Bank of America, N.A.
901 Main Street, 66th Floor
Dallas, Texas 75202
Attention: Real Estate Loan Administration/Kathy Meyer
Tel: (214) 209-1507
Fax: (214) 209-1559
Bank of America, N.A.
901 Main Street, 66th Floor
Dallas, Texas 75202
Attention: Stephen Renwick
Tel: (214) 209-1867
Fax: (214) 209-0995
B. SOLE LEAD ARRANGER
Bank of America Securities LLC
214 North Tryon Street
Mail Code NC1-027-18-04
Charlotte, North Carolina 28255
Attn: Tommy Shealy
Tel: (704) 386-8900
Fax: (704) 386-0255
C. SYNDICATION AGENT AND LENDER
JPMorgan Chase Bank, N.A.
707 Travis Street, 6th Floor North
Houston, Texas 77002
Tel: (713) 216-1511/(713) 216-3939
Fax: (713) 216-2391/(713) 216-2291
Attn: Susan M. Tate/Kelly Schrock
D. DOCUMENTATION AGENTS AND LENDERS
Wachovia Bank, National Association
191 Peachtree Street, NE, GA-8057
Atlanta, GA 80303-1740
Tel: (404) 332-6549
Fax: (404) 332-4066
Attn: Cathy Casey
SCHEDULE I-FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 1



--------------------------------------------------------------------------------



 



Wells Fargo Bank, N.A.
1000 Louisiana Street, 4th Floor, T 5002-042
Houston, Texas 77002
Tel: (713) 319-1423
Fax: (713) 739-1077
Attn: Greg Nelson
SunTrust Bank
8330 Boone Blvd., 8th Floor
Vienna, VA 22182
Tel: (703) 442-1557
Fax: (703) 442-1570
Attn: Nancy B. Richards

  E.  
MANAGING AGENTS AND LENDERS

PNC Bank, National Association
1 PNC Plaza, 249 Fifth Avenue
Mail Stop P1-POPP-19-D
Pittsburgh, PA 15222-2707
Tel: (412) 762-2260
Fax: (412) 762-6500
Attn: Jim Colella
Commerzbank AG, New York and Grand Cayman Branches
2 World Financial Center
New York, NY 10281-7761
Tel: (212) 266-7569/(212) 266-7761
Fax: (212) 266-7565
Attn: Douglas Traynor/Ralph Marra
Deutsche Bank Trust Company Americas
200 Crescent Court, Suite 550
Dallas, TX 75201
Tel: (214) 740-7905
Fax: (214) 740-7910
Attn: Ann Ramsey
Citicorp North America, Inc.
309 Greenwich Street, 1st Floor
New York, NY 07960
Tel: (212) 723-4162/(212) 723-6951
Fax: (212) 723-8380/(212) 723-1622
Attn: Frances Izzo/Niraj R. Shah
SCHEDULE I-FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 2



--------------------------------------------------------------------------------



 



AmSouth Bank
1900 5th Avenue, BAC 15
Birmingham, Alabama 35203
Tel: (205) 326-4071
Fax: (205) 326-4075
Attn: Robert Blair
U.S. Bank National Association
Commercial Real Estate
EX-TX-DCRE
14241 Dallas Parkway, Suite 490
Dallas, TX 75254
Tel: (214) 458-4500/(214) 458-4501
Fax: (214) 386-8370/(214) 386-8370
Attn: Stewart Wilson/Susan Mogish
ING Real Estate Finance (US) LLC
230 Park Avenue, 12th Floor
New York, NY 10169
Tel: (212) 883-2745
Fax: (212) 883-2734
Attn: William Knickerbocker

  F.  
CO-AGENTS AND LENDERS

Bank of China, New York Branch
410 Madison Avenue
New York, NY 10017
Tel: (212) 035-3101 x229
Fax: (212) 308-4993
Attn: David Hoang
Comerica Bank
One Detroit Center
Detroit, MI 48226
Tel: (313) 222-9290
Fax: (313) 222-9295
Attn: Leslie Vogel
Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Tel: (212) 325-1986
Fax: (212) 538-0391
Attn: William O’Daly
SCHEDULE I-FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 3



--------------------------------------------------------------------------------



 



The Bank of Nova Scotia
580 California Street, Suite 2100
San Francisco, CA 94104
Tel: (415) 986-1100
Fax: (415) 397-1100
Attn: Abid Gilani
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, successor by merger to
UFI Bank Limited
151 Avenue of the Americas
New York, NY 10055
Tel: (212) 782-5557
Fax: (212) 782-6442
Attn: Gilda Acosta

  G.  
LENDERS

Chang Hwa Bank, Los Angeles Branch
333 Grand Avenue, Suite 600
Los Angeles, CA 90071
Tel: (213) 620-7200 X 230
Fax: (213) 620-7227
Attn: Jessy Liu
First Commercial Bank, Los Angeles Branch
515 South Flower Street, Suite 1050
Los Angeles, CA 90071
Tel: (213) 405-1133
Fax: (213) 362-0219
Attn: Josephine Chang
SCHEDULE I-FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 4



--------------------------------------------------------------------------------



 



                      COMMITMENT             AMOUNTS AND             PERCENTAGES
    COMMITMENT   LENDER   COMMITMENT     PERCENTAGE  
Bank of America, N.A.
  $ 45,000,000       7.5 %
JPMorgan Chase Bank, N.A.
  $ 45,000,000       7.5 %
SunTrust Bank, N.A.
  $ 45,000,000       7.5 %
Wachovia Bank, National Association
  $ 45,000,000       7.5 %
Wells Fargo Bank, N.A.
  $ 45,000,000       7.5 %
AmSouth Bank
  $ 35,000,000       5.833334 %
Citicorp North America, Inc.
  $ 35,000,000       5.833334 %
Commerzbank AG, New York and Grand Cayman Branches
  $ 35,000,000       5.833334 %
Deutsche Bank Trust Company Americas
  $ 35,000,000       5.833334 %
PNC Bank, National Association
  $ 35,000,000       5.833334 %
ING Real Estate Finance (USA) LLC
  $ 30,000,000       5.0 %
U.S. Bank National Association
  $ 30,000,000       5.0 %
Bank of China, New York Branch
  $ 25,000,000       4.166666 %
Comerica Bank
  $ 25,000,000       4.166666 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd, New York Branch, successor by merger to
UFJ Bank Limited
  $ 25,000,000       4.166666 %
The Bank of Nova Scotia
  $ 20,000,000       3.333333 %
Credit Suisse, Cayman Islands Branch
  $ 20,000,000       3.333333 %
Chang Hwa Bank, Los Angeles Branch
  $ 15,000,000       2.5 %
First Commercial Bank, Los Angeles Branch
  $ 10,000,000       1.666666 %
Total
  $ 600,000,000       100 %

II.  
BORROWER

Camden Property Trust
3 Greenway Plaza
Suite 1300
Houston, Texas 77046
Attn: Dennis Steen
Fax No.: (713) 354-2710
SCHEDULE I-FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 5



--------------------------------------------------------------------------------



 



SCHEDULE II
LIBOR MARGIN; VARIABLE RATE MARGIN; FACILITY FEE PERCENTAGE

                      Applicable Debt Rating1       Variable Rate   Facility Fee
TIERS   S&P/Moody’s   LIBOR Margin   Margin   Percentage
I
  A-/A3 or higher   37.5 bps   0 bps   12.5 bps
II
  BBB+/Baa1   42.5 bps   0 bps   15 bps
III
  BBB/Baa22   60 bps   0 bps   15 bps
IV
  BBB-/Baa3   80 bps   0 bps   20 bps
V
  Less than BBB-/Baa3   100 bps   25 bps   25 bps

 

      1  
As defined in Section 1.1, the Applicable Debt Rating is the higher of the
Moody’s Rating or the S&P Rating at the time in question.
      2  
Current Applicable Debt Rating on the Closing Date.

SCHEDULE II-FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 1



--------------------------------------------------------------------------------



 



SCHEDULE III
(IMAGE) [c03726c0372601.gif]
SCHEDULE III-FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 1



--------------------------------------------------------------------------------



 



(IMAGE) [c03726c0372602.gif]
SCHEDULE III-FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 2



--------------------------------------------------------------------------------



 



(IMAGE) [c03726c0372603.gif]
SCHEDULE III-FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 3



--------------------------------------------------------------------------------



 



(LOGO) [c03726c0372604.gif]
SCHEDULE III-FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 4



--------------------------------------------------------------------------------



 



SCHEDULE IV
EXISTING LETTERS OF CREDIT

                  LC No.   Beneficiary   Amount     Issue Date
T00000003065551
  DAVIS PENN MORTGAGE     1,095,922.42     1/14/05
T00000003071917
  FAIRFAX COUNTY DEPARTMENT PUBLIC WORKS            
 
  ENVIRONMENTAL SERVICES     65,400.00     4/18/05
T00000003074614
  U.S. DEPARTMENT OF HOUSING & DEVELOPMENT     1,062,045.00     1/14/05
T00000000940696
  FANNIE MAE MULTIFAMILY     468,785.00     1/14/05
T00000003025800
  ZURICH INSURANCE COMPANY     550,000.00     1/14/05
T00000003058548
  ST PAUL TRAVELERS     5,000,000.00     1/14/05
T00000003058786
  DAVIS PENN MORTGAGE     235,307.00     1/14/05
T00000003058899
  U.S. DEPARTMENT OF HOUSING & DEVELOPMENT     25,307.00     1/14/05
T00000003062824
  ST PAUL TRAVELERS     5,000,000.00     1/14/05
T00000003064437
  HARTFORD FIRE INSURANCE     785,000.00     1/14/05
T00000003073221
  U.S. DEPARTMENT OF HOUSING & DEVELOPMENT     947,417.25     2/09/05
T00000003075054
  U.S. DEPARTMENT OF HOUSING & DEVELOPMENT     873,674.00     5/13/05
T00000003075237
  HARTFORD FIRE INSURANCE     945,000.00     5/25/05
T00000003076203
  MARYLAND DEPARTMENT OF STATE HIGHWAY            
 
  ADMINISTRATION     30,000.00     7/15/05
T00000003076515
  MARYLAND-NATIONAL CAPITAL PARK &            
 
  PLANNING COMMISSION     425,750.00     8/05/05
T00000003076516
  STATE HIGHWAY ADMINISTRATION     1,555,000.00     8/05/05
T00000003076720
  WASHINGTON SUBURBAN     28,250.00     8/12/05
T00000003076721
  WASHINGTON SUBURBAN     28,250.00     8/12/05
T00000003077380
  BOARD OF SUPERVISORS OF FAIRFAX COUNTY     154,500.00     9/21/05
T00000003077777
  MARYLAND DEPARTMENT OF STATE HIGHWAY            
 
  ADMINISTRATION     192,000.00     10/07/05
T00000003077778
  CONCORD TOWNSHIP SEWER AUTHORITY     95,620.35     10/11/05
T00000003078676
  WASHINGTON SUBURBAN     461,890.00     12/20/05
T00000003078677
  WASHINGTON SUBURBAN     461,890.00     12/20/05
T00000003079204
  BOARD OF COUNTY COMMISSIONERS OF            
 
  FREDERICK COUNTY     69,700.40     3/15/06
T00000003079205
  BOARD OF COUNTY COMMISSIONERS OF            
 
  FREDERICK COUNTY     834,636.00     8/11/06
T00000003079206
  BOARD OF COUNTY COMMISSIONERS OF            
 
  FREDERICK COUNTY     362,635.00     9/29/06

SCHEDULE IV-FIRST AMENDMENT TO CREDIT AGREEMENT (2006) (Camden Property Trust)

 

Page 1